Karen R. Baker, Justice, dissenting.
I disagree with the majority's decision on direct appeal to reverse and remand this matter to the circuit court for further proceedings and respectfully dissent for the reasons stated in my dissent in Arkansas Oil & Gas Commission v. Hurd , 2018 Ark. 397, 564 S.W.3d 248.
On cross-appeal, Col. Bryant argues that the circuit court erred by voiding his decision to deny Hackie's application. The majority states that the circuit court voided Col. Bryant's decision on the "erroneous assumption that the state's constitutional immunity barred this proceeding, leaving Hackie with no avenue to challenge Col. Bryant's decision. As it was demonstrated above that this is not the case, and the entire order has been reversed and remanded, the cross-appeal is dismissed as moot." I disagree. Pursuant to our case law, once the circuit court entered its order dismissing the case, that dismissal terminated the circuit court's jurisdiction. Sovereign immunity is jurisdictional immunity from suit, and jurisdiction must be determined entirely from the pleadings. Bd. of Trustees of Univ. of Ark. v. Andrews , 2018 Ark. 12, 535 S.W.3d 616 (citing *13LandsnPulaski, LLC v. Ark. Dep't of Corr. , 372 Ark. 40, 269 S.W.3d 793 (2007) ; Clowers v. Lassiter , 363 Ark. 241, 213 S.W.3d 6 (2005) ; Ark. Tech Univ. v. Link , 341 Ark. 495, 17 S.W.3d 809 (2000) ). "[W]here sovereign immunity is applicable, the trial court acquires no jurisdiction. Grine v. Bd. of Trustees , 338 Ark. 791, 2 S.W.3d 54 (1999)." Bd. of Trustees of Univ. of Ark. v. Crawford Cty. Circuit Court , 2014 Ark. 60, at 2, 431 S.W.3d 851, 851. Accordingly, because sovereign immunity barred suit, the circuit court did not have jurisdiction to void Col. Bryant's decision to deny Hackie's application. Stated differently, once the circuit court granted Col. Bryant's motion to dismiss on the basis of sovereign immunity, the court lost jurisdiction to void the licensure decision. For these reasons, I would reverse the circuit court's ruling voiding the licensure decision and therefore dissent.